Judge Crenshaw
delivered the opinion of the Court.
As to the 1st and 2d assignments, it is the opinion of the m ajority of the Court, that, though the continuances do not appear to have been regularly entered of Record, yet to sustain a judgment it is to be inferred that the cause was continued by operation of law.
That it was not necessary to give notice of a motion to enter judgment nunc pro tunc. I think that notice was necessary, but that the notice need not appeár of Record.
As to the third assignment, it appears that the interest was computed up to the time when the judgment nunc pro tunc was entered. It should have been computed only up to May term, 1823, when the default was taken, and the judgment should have been entered. For this reason, it is the unanimous opinion of the Court that the judgment be reversed and the proper judgment now rendered here-.